DETAILED ACTION

Remarks
As noted in the last communication to the Applicant dated on 12/06/2021, upon the panel decision, the prosecution was re-opened on the instant application and a new search was conducted.  The new search did not find any prior art that discloses the step (g) in claim 1 directed to “calendering the paper web from step f) at a moisture content of 21-40 % for the reasons provided hereinafter. 

Allowable Subject Matter
Claims 1-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, which is directed to a method of producing paper having a stretchability according to ISO 1924-3 in the machine direction of at least 9 %.  The claim is directed to a papermaking process to partially dry the paper web before performing the calendering step, and then completing the drying process after the calendering step.  The combination of BACOVSKY in view of HASHIGUCHI does not disclose all of the limitations of Claim 1, particularly: “calendering the paper web from step f) at a moisture content of 21-40 %.”
The wet calendering process of the present invention is reflected in Claim 1, in which steps (e) and (f) correspond to the first partial drying step including use of a Clupak unit to partially dry the paper web; step (g) corresponds to the wet calendering step, and step (h) corresponds to the final drying step to achieve the final desired dryness of the paper.  More importantly, the wet calendering is also reflected in the recited moisture content of the paper (21-40%) during step (g), which is higher than that of conventional calendering.  In addition, "wet" calendering in Claim 1 is believed to improve surface properties without significantly reducing the stiffness/bending resistance of the paper. This result is 

In a related field of art, BACOVSKY discloses a method of drying a paper web to the desired final dryness before calendering the dried paper.  Hashiguchi discloses a method of making Clupak paper, including a range of moisture content such as 20-45% of the paper web that enters the Clupak unit.  The step described in Hashiguchi corresponds to step (f) in Claim 1 (i.e., compacting the paper web from step (e) in a Clupak unit at a moisture content of 32-50%).  However, Hashiguchi does not teach a wet calendering method as recited in the claimed invention.  Examiner concurs that there is no teaching or suggestion in either reference that would have motivated one of ordinary skill in the art to move the calendering unit to the middle of drying units in order to achieve wet calendaring.  While Hashiguchi discloses a moisture content range, the moisture content is of the paper web entering the Clupak unit, which occurs prior to the wet calendering step of the claimed method.    
Therefore, the prior art either taken alone or in combination fails to teach, disclose, or suggest performing a calendaring step at a moisture content of 21-40% as recited in claim 1.

Regarding claims 2-27, the claims depend directly/indirectly from claim 1, therefore allowed for the same reasons as applied above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed on 11/10/2021, with respect to the pending claims have been fully considered and are persuasive.  
In view of the arguments and amendment to the claims, all remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome the rejections set forth previously under 35 U.S.C. 103 over to GEORG BACOVSKY; et al. DE102010029580A1 (BACOVSKY) in view of Keiko HASHIGUCHI; et al. US 20160355985 A1 (HASHIGUCHI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748